 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
       BBC GROUP NV LLC, a Nevada Limited                 Case No. C18-1011-RSM
 9     Liability Company,

10                     Plaintiff,
                                                          ORDER RE: MOTIONS IN LIMINE
                       Counterclaim Defendant,
11
                           v.
12
       ISLAND LIFE RESTAURANT GROUP
13     LLC, et al.,

14                     Defendants,
                       Counterclaim Plaintiffs.
15

16
                                         I.       INTRODUCTION
17
              This matter comes before the Court on Counter-Plaintiff Island Life Restaurant Group,
18
     LLC and co-owners Alex Prindle and Brian O’Connor (collectively, “Island Life”)’s Motions in
19
     Limine. Dkt. #86. The Court has reviewed the motion and Counter-Defendant BBC Group NV
20
     LLC (“BBC”)’s Response, Dkt. #93, Island Life’s Reply, Dkt. #94, and all documents submitted
21
     in support thereof. These Motions are GRANTED, DENIED, AND DEFERRED as set forth
22
     below.
23

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 1
 1                                      II.         LEGAL STANDARD

 2          Parties may file motions in limine before or during trial “to exclude anticipated prejudicial

 3   evidence before the evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 n.2, 105

 4   S. Ct. 460, 83 L.Ed. 2d 443 (1984). To resolve such motions, the Court is guided by Fed. R.

 5   Evid. 401 and 403. Specifically, the Court considers whether evidence “has any tendency to

 6   make a fact more or less probable than it would be without the evidence,” and whether “the fact

 7   is of consequence in determining the action.” Fed. R. Evid. 401. The Court may exclude relevant

 8   evidence if “its probative value is substantially outweighed by a danger of one or more of the

 9   following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

10   or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

11                             III.   CERTIFICATION AND SANCTIONS

12          As an initial matter, BBC argues that the Court should not consider Island Life’s motions

13   in limine and requests sanctions for Island Life’s failure to confer with BBC prior to filing. Dkt.

14   #93 at 2 (citing LCR 7(d)(4)). However, Island Life has provided declarations demonstrating its

15   efforts to confer with lead counsel and local counsel for BBC prior to filing its motion. See Dkts.

16   #95-1; #95-2. The Court finds that Island Life attempted to confer in good faith and will therefore

17   consider Island Life’s motion without issuing sanctions.

18                                            IV.     DISCUSSION

19          A. Uncontested General Motions in Limine

20          Island Life has proposed a number of general Motions in Limine which BBC does not

21   oppose. Dkt. #86 at 4-5, Dkt. #93 at 10-11. Accordingly, the following unopposed Motions in

22   Limine are GRANTED, wherein parties agree to:

23          1. Exclude evidence that any party was or was not insured;

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 2
 1          2. Exclude non-testifying witnesses, other than the parties, from the courtroom during

 2              the testimony of other witnesses;

 3          3. Provide the Court and each other notice before end-of-day of an expected testifying

 4              witness or deposition transcript to be introduced at trial;

 5          4. Issues not preserved in a pretrial order or trial brief are eliminated from this action;

 6          5. Exclude any reference to the filing of Island Life’s motions in limine and the

 7              Court’s rulings on the same;

 8          6. Provide a copy of this Order on Island Life’s motions in limine to all parties and

 9              witnesses in advance of testimony.

10          B. Contested Motions in Limine

11          Island Life has proposed several Motions in Limine related to BBC’s dismissed claims

12   against Island Life, to which BBC has objected. Dkt. #86 at 2-4, Dkt. #93 at 4-10. The Court

13   addresses each of these motions, in turn, below.

14      1. Evidence that Island Life violated the Lanham Act, infringed on the “BOCBOC Chicken
           Delicious” mark, or engaged in unfair competition.
15
            Island Life moves to exclude evidence “suggesting that Island Life violated the Lanham
16
     Act, infringed on its mark, or engaged in unfair competition.” Dkt. #86 at 2. Island Life argues
17
     that because the Court has dismissed all of BBC’s causes of action against Island Life, such
18
     evidence would be irrelevant to Island Life’s claims against BBC and would likely confuse the
19
     jurors. Id. BBC responds that granting this motion would prevent BBC from introducing evidence
20
     related to its acquisition of the BOCBOC Chicken Delicious mark, which is relevant to its defense
21
     that it believed its use of the “BOK BOK” mark was protected. Dkt. #93 at 4.
22

23

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 3
 1          The Court recognizes that BBC may not introduce evidence that supports its dismissed

 2   claims against Island Life if the evidence is not relevant or probative of BBC’s defenses to Island

 3   Life’s counterclaims. See Fed. R. Evid. 403. The Court agrees with Island Life that BBC may

 4   introduce evidence of its efforts to acquire “BOCBOC Chicken Delicious” without suggesting

 5   that Island Life violated any law. However, until actual evidence is offered, it is difficult for the

 6   Court to determine what evidence would solely support BBC’s dismissed claims without

 7   relevance to its defenses. For that reason, the Court finds this Motion lacks sufficient detail to

 8   enable a ruling at this time. This Motion is DEFERRED.

 9      2. Alter ego theory.

10          Island Life moves to exclude evidence “suggesting an alter ego theory to hold Alex Prindle

11   and/or Brian O’Connor liable for any alleged acts or omissions taken on behalf of Island Life.”

12   Dkt. #86 at 2. Island Life argues that because the Court has dismissed all of BBC’s causes of

13   action against Island Life, such evidence would be irrelevant to Island Life’s claims against BBC

14   and would likely confuse the jurors. Id. BBC responds that evidence of Island Life’s ownership

15   structure, which would support its dismissed alter ego theory of liability against Island Life, is

16   “extremely relevant” to damages calculations. Dkt. #93 at 4. It argues that the jury “needs to

17   understand the corporate structure and who is involved in the case and who is not.” Id.

18          The Court finds that evidence related to acts or omissions by Alex Prindle or Brian

19   O’Connor, including Island Life’s ownership structure, is not relevant to damages calculations

20   given that Island Life has waived compensatory damages. See Dkt. #79. The jury has a sufficient

21   understanding of who is involved in the case based on the parties listed for each side, and further

22   information risks confusing the issues. This Motion is GRANTED.

23      3. Conspiracy by Island Life Co-Owners.

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 4
 1          Island Life moves to exclude evidence “evidence suggesting that Alex Prindle and/or Brian

 2   O’Connor engaged in some kind of conspiracy for any alleged acts or omissions taken on behalf

 3   of Island Life.” Dkt. #86 at 2. Island Life argues that because the Court has dismissed all of

 4   BBC’s causes of action against Island Life, such evidence would be irrelevant to Island Life’s

 5   claims against BBC and would likely confuse the jurors. Id. BBC argues that Island Life has not

 6   kept appropriate records or book-keeping to separate its corporate entities, and the extent to which

 7   funds are intermingling and “who is owed what in damages” is relevant to the damages sought by

 8   Island Life. Dkt. #93 at 5.

 9          Again, the Court finds that Island Life has waived compensatory damages. Any evidence

10   related to Island Life’s bookkeeping and alleged commingling of funds is not relevant to any claim

11   or defense and risks confusing the issues. This Motion is GRANTED.

12      4. BBC Claims against Island Life related to “BOCBOC Chicken Delicious” mark.

13          Island Life moves to exclude evidence “that BBC has claims against Island Life based on

14   any alleged interest in the BOC BOC Chicken Delicious mark.” Dkt. #86 at 2. Island Life argues

15   that because the Court has dismissed all of BBC’s causes of action against Island Life, such

16   evidence would be irrelevant to Island Life’s claims against BBC and would likely confuse the

17   jurors. Id. BBC responds that evidence related to its acquisition of the “BOCBOC Chicken

18   Delicious” mark falls under this category but would be relevant to BBC’s state of mind and intent

19   in acquiring the mark in support of its defenses. Dkt. #93 at 5.

20          The Court recognizes that BBC may not introduce evidence that supports its dismissed

21   claims against Island Life if the evidence is not relevant or probative of BBC’s defenses to Island

22   Life’s counterclaims. See Fed. R. Evid. 403. However, until actual evidence is offered, it is

23   difficult for the Court to determine what evidence would solely support BBC’s dismissed claims

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 5
 1   without relevance to its defenses. For that reason, the Court finds this Motion lacks sufficient

 2   detail to enable a ruling at this time. This Motion is DEFERRED.

 3      5. Cancellation of “Bok a Bok” mark.

 4          Island Life moves to exclude evidence “suggesting that Island Life’s Bok a Bok mark

 5   should be cancelled.” Dkt. #86 at 3. Island Life argues that because the Court has dismissed all

 6   of BBC’s causes of action against Island Life, such evidence would be irrelevant to Island Life’s

 7   claims against BBC and would likely confuse the jurors. Id. at 2.

 8          BBC agrees that the issue of cancellation is not relevant to this trial. Dkt. #93 at 5.

 9   However, it contends that “evidence that BBC thought it had purchased the senior mark and had a

10   valid belief and reason to open Bok Bok restaurants without interference from Island Life because

11   Island Life’s mark was headed for invalidity” should be allowed as relevant to showing BBC’s

12   state of mind and intent, which are related to its defenses and punitive damages. Id.

13          Again, the Court finds it difficult to determine what evidence would solely relate to the

14   cancellation of the “Bok a Bok” mark without supporting BBC’s state of mind to defend against

15   Island Life’s claims and punitive damages. For that reason, the Court finds this Motion lacks

16   sufficient detail to enable a ruling at this time. This Motion is DEFERRED.

17      6. Island Life dishonesty in trademark application papers.

18          Island Life moves to exclude evidence “suggesting Island Life was dishonest in trademark

19   application papers.” Dkt. #86 at 3. Island Life argues that because the Court has dismissed all of

20   BBC’s causes of action against Island Life, such evidence would be irrelevant to Island Life’s

21   claims against BBC and would likely confuse the jurors. Id. at 2. BBC agrees to limiting evidence

22   regarding Island Life’s trademark application papers. Accordingly, this Motion is GRANTED.

23      7. Island Life business operations.

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 6
 1          Island Life moves to exclude evidence “suggesting Island Life has not been properly run

 2   as a corporate entity.” Dkt. #86 at 3. Island Life argues that because the Court has dismissed all

 3   of BBC’s causes of action against Island Life, such evidence would be irrelevant to Island Life’s

 4   claims against BBC and would likely confuse the jurors. Id. at 2. BBC responds that evidence

 5   related to the operation of Island Life as a corporate entity, including “the inner working of Island

 6   Life’s structure and who is actually owed what money via damages,” is relevant to any damages

 7   calculation. Dkt. #93 at 6.

 8          Again, the Court finds that because Island Life has waived compensatory damages,

 9   evidence related to Island Life’s internal operations is not relevant to any claim or defense and

10   risks confusing the issues. This Motion is GRANTED.

11      8. Island Life finances, taxes, compensation and distributions.

12          Island Life moves to exclude evidence “regarding Island Life’s finances, payment of taxes,

13   compensation, and distributions.” Dkt. #86 at 3. Island Life argues that because the Court has

14   dismissed all of BBC’s causes of action against Island Life, such evidence would be irrelevant to

15   Island Life’s claims against BBC and would likely confuse the jurors. Id. at 2. BBC agrees that

16   Island Life’s waiver of compensatory damages should render this issue moot but contends that

17   Island Life is still attempting to seek general damages despite its stipulation. Dkt. #93 at 6. Island

18   Life maintains that it will not seek past lost profits or other damages requiring use of Island Life’s

19   financial records. Dkt. #94 at 4.

20          Again, the Court finds that because Island Life has waived compensatory damages,

21   evidence related to Island Life’s finances, taxes, compensation and distributions is not relevant to

22   any claim or defense and risks confusing the issues. This Motion is GRANTED.

23          C. Witness Questioning related to Island Life’s Finances

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 7
 1          Island Life asks the Court to preclude BBC from interrogating witnesses about Island

 2   Life’s finances on the basis that such evidence is irrelevant to the resolution of any claim or

 3   defense. Dkt. #86 at 3. BBC responds that it is “confused by the request” since Island Life still

 4   appears to seek compensatory damages based on its jury instructions and verdict form. Dkt. #93

 5   at 7. Again, Island Life maintains that it has waived compensatory damages and will not seek

 6   “past lost profits or other damages that would require use of Island Life’s financial records to

 7   support.” Dkt. #94 at 4.

 8          The Court finds that because Island Life has waived compensatory damages, questioning

 9   of witnesses related to Island Life’s internal operations and finances is not relevant to any claim

10   or defense and risks confusing the issues. This Motion is GRANTED.

11          D. Jury Instruction

12          Island Life also requests that the jury be instructed at the beginning of the case that Island

13   Life has been held to have a protectable interest in the “Bok a Bok” mark, and that BBC has been

14   found liable under the Lanham Act for trademark violations. Dkt. #86 at 4. BBC responds that

15   it agrees to this jury instruction provided that other conditions be met. Dkt. #93 at 9.

16          The Court finds that such requests from parties are not properly before the Court as a

17   motion in limine. Instead, they are properly submitted to the Court as part of parties’ proposed

18   jury instructions. See LCR 51. For that reason, this motion is DENIED as procedurally improper.

19          E. Expert Witnesses

20          Island Life also requests that BBC be precluded from offering any expert witness or

21   testimony since it failed to provide that information as required under Fed. R. Civ. P. 26. Dkt.

22   #86 at 4. BBC agrees and responds that both parties should be precluded from calling expert

23   witnesses. Dkt. #93 at 10. This Motion is GRANTED. Because only Island Life moved to

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 8
 1   exclude BBC’s expert witness testimony, BBC’s request is not properly before the Court.

 2   However, BBC is free to raise objections at trial.

 3           F. Testimony from Mr. Guang Li

 4           Island Life also requests that the Court exclude “testimony about what Mr. Li has said or

 5   would say unless it comes from Mr. Li himself.” Dkt. #86 at 4. This Motion is DEFERRED.

 6   Island Life is free to raise objections at trial.

 7                                            V.         CONCLUSION

 8           Having reviewed the relevant briefing and the remainder of the record, the Court hereby

 9   finds and ORDERS that Island Life’s Motions in Limine, Dkt. #86, are GRANTED, DENIED

10   AND DEFERRED as stated above.

11

12           DATED this 7 day of January, 2020.

13

14                                                       A
                                                         RICARDO S. MARTINEZ
15                                                       CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

     ORDER RE: MOTIONS IN LIMINE
     PAGE - 9
